Defendant is a foreign executrix-trustee, and was served in New York State with a summons in this action. She moved to vacate and set aside the service on the ground that no *721complaint was served with the summons. Order denying the motion as premature, without prejudice to a renewal based upon the summons and complaint, affirmed, with ten dollars costs and disbursements. Appellant’s time to appear generally, answer or otherwise move with respect to the summons and complaint, is extended until twenty days after the entry of the order hereon. No opinion. Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ., concur.